EXHIBIT 10.1

 

AMENDMENT TO

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of July 30, 2008, between GuruNet Israel Ltd., f/k/a
Atomica Israel Technologies Ltd., an Israeli corporation (the “Company”) and
Robert S. Rosenschein, an individual (“Employee”), amends that certain Amended
and Restated Employment Agreement dated January 8, 2004, as subsequently amended
on November 27, 2007 and November 6, 2007 (the “Employment Agreement”).

 

1.                                       Pursuant to this Amendment, the parties
agree to amend the Employment Agreement as follows:

 

·                  The first sentence of Section 2 (“TERM”) of the Employment
Agreement is hereby deleted in its entirety and replaced with the following:

 

“The term of this Agreement shall be six (6) years measured from the Effective
Date.”

 

·                  Section 3(a) (“BASE SALARY”) of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(a) Base Salary. As of March 1, 2008, for all services to be rendered by
Employee pursuant to this Agreement, Employee shall receive a monthly base
salary from the Company of 79,500 NIS, payable monthly in accordance with the
Company’s normal payroll practices. Employee shall receive payment of the
aforesaid base salary in New Israeli Shekel. Employee shall receive a ten
percent 10% annual base salary increase at the end of each full year of
employment during the term of this Agreement.”

 

2.                                       The effective date of this Amendment
shall be the date first written above.

 

3.                                       Terms used in this Amendment but not
defined herein will have the respective meanings ascribed to such terms in the
Employment Agreement.  In the event of any conflict between the terms of this
Amendment and the terms of the Employment Agreement, this Amendment shall
control.  Except as modified by this Amendment, the Employment Agreement shall
remain in full force and effect.

 

AGREED AND ACCEPTED:

AGREED AND ACCEPTED:

 

 

Robert S. Rosenschein

GuruNet Israel Ltd.

 

 

Signature:

/s/ Robert S. Rosenschein

 

Signature:

/s/ Steven Steinberg

 

 

 

Name: Steven Steinberg

 

 

 

Title: Chief Financial Officer

 

1

--------------------------------------------------------------------------------